DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is in response to the remarks filed 5/18/2021.
Response to Arguments
Applicant's arguments filed 5/18/2021 have been fully considered but they are not persuasive. 
Applicant remarks are as follows:

    PNG
    media_image1.png
    509
    880
    media_image1.png
    Greyscale

While it appears that the applicant is attempting to clarify the instant invent as layer sandwiched between others i.e. a l b l c, currently the claimed invention does not preclude layers that fall between one another from left to right as would still be shown in the reference.  Thus if applicant intends to differentiate the instant application over the reference it is necessary to show an order of the layers in the instant application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10-18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al., US PGPub 20120287381 A1.


10.    (Original) A method, comprising: using a light modulation layer to modulate transmissive light; wherein a color filter layer (946; [0092]) comprises a plurality of pixel structures in a plurality of pixels, wherein each pixel in the plurality of pixels comprises one or more subpixels in a plurality of subpixels, wherein each pixel structure in the plurality of pixel structures comprising one or more subpixel structures in the plurality of subpixels; using each subpixel structure in the one or more subpixel structures of each such pixel structure to pass a corresponding primary color in a plurality of primary colors and to reflect other primary colors, other than the corresponding primary color, in the plurality of primary colors; and stimulating a light regeneration layer, disposed in between the light modulation layer and the color filter layer, by specific spectral components of light that transmits through the light regeneration layers and to convert at least a portion of the specific spectral components of light into second light, the second light comprising spectral components of one or more 

    PNG
    media_image2.png
    733
    604
    media_image2.png
    Greyscale


[0093] In the embodiment illustrated the backlighting unit 904 comprises a planar light guide (waveguide) 954 with one or more UV excitation sources 906 located along one or more edges of the light guide 954. In operation excitation light is coupled into the edge(s) of the light guide and is guided, by total internal reflection, over the entire volume of the light guide to give a uniform illumination over the entire surface of the display panel. As shown and to prevent the escape of light from the backlight unit the rear of the light guide can further comprise a light reflective surface 956. 
[0094] The photoluminescence material elements in the photoluminescence color-elements plate 928 can absorb the excitation UV light and emits a light in a color correspondent to the display. The color filter can improve the display by filtering out light in different colors, such as the backlight and/or incident light from other color elements. 
[0095] Additionally, the back plate 912 can further comprise a wavelength selective filter 936 positioned between the photoluminescence color-elements plate 928 and the backlighting unit 904, and a Hoffman filter 958 that can guide the emitted 
[0096] In a further embodiment, as illustrated in FIG. 10, the back plate 1012 includes a color filter plate 1046 in addition to the TFT plate 1020 and photoluminescence color-element plate 1028. The color filter plate 1046 includes an array of color filter elements that correspond to the color of a sub-pixel in the display. For example, a red color filter element can be provided overlaying red phosphor elements or a red quantum dot elements for displaying a red sub-pixel. 
[0097] In the embodiment illustrated the backlight unit 1004 comprises one or more blue excitation light sources 1006 located along one or more edges of the light guide 1054. The phosphors element and/or quantum dot element in the photoluminescence color-elements plate 1028 can absorb the excitation blue light and emits a light in a color correspondent to the display. 
[0098] In contrast to the embodiment of FIG. 9, only red 1030 and green 1032 photoluminescence material sub-pixels are incorporated in the photoluminescence color-elements plate 1028 and the blue excitation light also serves as the third of the three primaries that are essential to color rendering. 
[0099] Additionally, the back plate 1012 can further comprise a wavelength selective filter 1036 positioned between the photoluminescence color-elements plate 1028 and the backlighting unit 1002, and a Hoffman filter 1054 that can guide the emitted light from photoluminescence color-element plate towards the color filter plate. 
[0100] It will be appreciated that the present invention is not restricted to the specific embodiments described and that variations can be made that are within the scope of the invention. For example whilst for ease of fabrication the photoluminescence color-elements plate can be fabricated on a lower side of the back plate, in other arrangements it can be provided on the upper surface of the back plate and the first polarizing filter provided on top of the photoluminescence color-element plate. 


[0097] In the embodiment illustrated the backlight unit 1004 comprises one or more blue excitation light sources 1006 located along one or more edges of the light guide 1054. The phosphors element and/or quantum dot element in the photoluminescence color-elements plate 1028 can absorb the excitation blue light and emits a light in a color correspondent to the display and Fig. 9.
	
12.    (Original) The method as recited in Claim 10, wherein the light regeneration layer extends across the plurality of subpixels with non-homogeneous distribution of light regeneration materials configured to generate different primary colors in the one or more subpixels.
[0097] In the embodiment illustrated the backlight unit 1004 comprises one or more blue excitation light sources 1006 located along one or more edges of the light guide 1054. The phosphors element and/or quantum dot element in the photoluminescence color-elements plate 1028 can absorb the excitation blue light and emits a light in a color correspondent to the display and Fig. 9.
	
13.    (Original) The method as recited in Claim 10, wherein the color filter layer comprises a dichroic mirror that reflects the light of the one or more other primary colors 
[0032] The wavelength selective filter can block the passage of photoluminescence generated light by absorbing such light or by reflecting such light in a direction towards the front of the display such that it contributes to the displayed image. The wavelength selective filter can be configured to have a critical wavelength that is longer than the wavelength of the excitation radiation but shorter than the wavelength of light generated by said photoluminescence materials. In some 
[0033] To prevent unconverted excitation radiation being emitted from pixel areas containing a photoluminescence material, the display can further comprise a color filter plate located on a side the display panel that is distal to the excitation source and comprises at least one of: first filter areas corresponding to red pixel areas of the display that are operable to allow the passage of red light; second filter areas corresponding to green pixel areas of the display that are operable to allow the passage of green light; and third filter areas corresponding to blue pixel areas of the display that are operable to allow the passage of blue light. The filter areas can comprise a band pass filter with a pass band corresponding to the color of light emitted by each pixel area. Such filters not only prevent the transmission of unconverted excitation radiation but additionally can be used to narrow and/or tune the emission color of the pixel areas. 

14.    (Original) The method as recited in Claim 10, wherein the display system further comprises a second color filter layer disposed in between the light regeneration layer and the light modulation layer
[0041] In an embodiment a photoluminescence color display comprises a display panel comprising a plurality of red, green and blue pixel areas; an excitation source operable to generate excitation radiation for operating the display; a photoluminescence color-elements plate comprising at least one of: a first photoluminescence material corresponding to red pixel areas of the display that is operable to emit red light in response to said excitation radiation; a second photoluminescence material corresponding to green pixel areas of the display that is operable to emit green light in response to said excitation radiation; and a third photoluminescence material corresponding to blue pixel areas of the display that is operable to emit blue light in response to said excitation radiation; and a color filter plate located on a side the display panel that is distal to the excitation source, wherein the color filter plate comprises at least one of: first filter areas corresponding to red pixel areas of the display that are operable to allow the passage of red light; second filter areas 

15.    (Original) The method as recited in Claim 14, wherein the second color filter layer comprises a homogeneous dichroic mirror configured to reject light of the one or more primary colors 
[0032] The wavelength selective filter can block the passage of photoluminescence generated light by absorbing such light or by reflecting such light in a direction towards the front of the display such that it contributes to the displayed image. The wavelength selective filter can be configured to have a critical wavelength that is longer than the wavelength of the excitation radiation but shorter than the wavelength of light generated by said photoluminescence materials. In some embodiments the wavelength selective filter comprises a dichroic filter such a multi-layered dielectric stack. 
[0033] To prevent unconverted excitation radiation being emitted from pixel areas containing a photoluminescence material, the display can further comprise a color filter plate located on a side the display panel that is distal to the excitation source and comprises at least one of: first filter areas corresponding to red pixel areas of the display that are operable to allow the passage of red light; second filter areas corresponding to green pixel areas of the display that are operable to allow the passage of green light; and third filter areas corresponding to blue pixel areas of the display that are operable to allow the passage of blue light. The filter areas can comprise a band pass filter with a pass band corresponding to the color of light emitted by each pixel area. Such filters not only prevent the transmission of unconverted excitation radiation but additionally can be used to narrow and/or tune the emission color of the pixel areas. 
16.    (Original) The method as recited in Claim 14, wherein the second color filter layer comprises a non-homogeneous dichroic mirror.
	[0032] The wavelength selective filter can block the passage of photoluminescence generated light by absorbing such 
[0033] To prevent unconverted excitation radiation being emitted from pixel areas containing a photoluminescence material, the display can further comprise a color filter plate located on a side the display panel that is distal to the excitation source and comprises at least one of: first filter areas corresponding to red pixel areas of the display that are operable to allow the passage of red light; second filter areas corresponding to green pixel areas of the display that are operable to allow the passage of green light; and third filter areas corresponding to blue pixel areas of the display that are operable to allow the passage of blue light. The filter areas can comprise a band pass filter with a pass band corresponding to the color of light emitted by each pixel area. Such filters not only prevent the transmission of unconverted excitation radiation but additionally can be used to narrow and/or tune the emission color of the pixel areas. 

17.    (Original) The method as recited in Claim 10, wherein the light regeneration layer comprises at least one of quantum dot materials, or phosphor materials 
[0061] As will be described the photoluminescence color-elements plate 128 comprises an array of different photoluminescence color-elements (sub-pixels) 130, 132, 134 which emit red (R), green (G), and blue (B) light respectively in response to UV excitation radiation from the backlighting unit 104. The TFT layer 120 comprises an array of TFTs, wherein there is a transistor corresponding to each individual color photoluminescence sub-pixel 130, 132, 134 of each pixel unit 240 of the photoluminescence color-elements plate 128. Typically the directions of polarization of the two polarizing filters 118, 124 are aligned perpendicular to one another. 
[0062] The RGB photoluminescence color-elements 130, 132, 134 function in such a manner that the result is similar to that 
[0063] The RGB photoluminescence color-elements can be packaged/configured on the photoluminescence color-elements plate 128 in a manner similar to the way in which the color filters of the prior art displays are configured. This is illustrated in FIG. 2a which shows a RGB unit pixel 240 of the photoluminescence color-elements plate 228 comprising a sub-pixel triplet filled by three photoluminescence color-elements 230, 232, 234 with emissions centered at the primary red (R), green (G), and blue (B) colors for UV excited photoluminescence materials, such as phosphors and/or quantum dots. A grid mask (also termed a black matrix) 238 of metal, such as for example chromium, defines the photoluminescence color-elements (sub-pixels) 230, 232, 234 and provides an opaque gap between the photoluminescence sub-pixels and unit pixels. Additionally the black matrix shields the TFTs from stray light and prevents crosstalk between neighboring sub-pixels/unit pixels. To minimize reflection from the black matrix 238, a double layer of Cr and CrOx may be used, but of course, the layers may comprise materials other than Cr and CrOx. The black matrix film which can be sputter-deposited underlying or overlying the photoluminescence material may be patterned using methods that include photolithography. 
[0064] Different types of photoluminescence materials, such as quantum dots, inorganic and organic phosphor materials, can be used for the photoluminescence sub-pixels of the display. 

.

    PNG
    media_image2.png
    733
    604
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812